DETAILED ACTION

This Office Action is in response to Applicant's response to restriction filed on October 21, 2022. Currently, claims 1-20 with claims 16-20 withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statemen (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Applicant’s election without traverse of claims 1-15 in the reply filed on 10/21/22 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti et al. (US 2013/0338970 A1) (hereinafter Reghetti) in view of Scaramellino et al. (US 2010/0042453 A1) (hereinafter Scaramellino).

Claims 1 and 15:
Reghetti, as shown, discloses the following limitations of claims 1 and 15:
A system (and corresponding method) for monitoring and reporting one or more building facilities’ life cycle, maintenance, and metrics audit (see para [0004], "a program is provided for cradle to grave design and management of systems. As one example, a CAD program presents a "cradle to the grave" approach to the design and management of a building. In such an example, the CAD program includes programming, code, software, algorithms, methods, systems and the like that facilitate the initial design of a building, automobile, airplane, locomotive, electrical power generation and distribution systems, gas and water production and distribution systems, sewage systems or any other type of object or system, including all structural elements, such as, in the case of a building, the foundation, the windows, supports, walls, ceilings, floors, and the like. The CAD program can facilitate the addition of other component systems such as mechanical systems, elevators, sprinkler systems, HVAC, plumbing, wiring, cabling, alarms, communications, lighting, computing and building management systems, building information management (BIM), smart components, monitors, sensors, and the like. The program can also allow for the input of geographic features, regional features, weather, temperature, seasonal changes, and other geographic factors which may be of interest in the management and life cycle of a building. The program can also include rendering in two or three dimensions, simulation, conflict resolution, virtual tours, various display modules, construction and commissioning. As the building is blueprinted and constructed, changes can be input to the design. Real operating conditions can then be input to the program, and the building may be simulated, monitored, managed, optimized, and verified in real time or near real time during actual operation."), comprising: one or more sensing modules for collecting operation data of the one or more building facilities (see para [0029]-[0030], " Sensors, monitors, cameras and the like may be used to monitor one or more loads as noted above, which can include temperature, humidity, airflow, lighting, electrical consumption, liquid flow, number of people and the like. Sensors may be included in a library of commercially available components. The sensors may be modified by the end user or third parties to allow for the addition of new components with their design and performance attributes. Each sensor in a design may be associated with design and performance attributes. The attributes may define the energy consumption, ratings, sensor type, quality, performance, weight, material, cost, mass, emissions, life spans, heat emissions or any other attribute. One or more attributes may be included in BIM and/or BIM data."); 
one or more processors configured to: receive and store the collected operation data (see para [0028], "Each of these items may be smart objects and may be associated with attributes. As noted above, the attributes may be received from any source, including commercially available products, via a network, library, database or user interface" and see para [0042], "These may be input into the cradle to grave management of a building. As such, the program may comprise a running record of all of the elements, specifications, components, features and the like of a building."); 
simulate a building information model (BIM) of the building using the collected operation data (see para [0006], "Simulation of every element is also provided for. Virtual tours are provided for. As the design is further developed, blueprints can be created and updates to the design can be made as changes in the actual construction take place. As such, even after a building is constructed, the program may be used in conjunction with the current state of a system to simulate responses and update the usage of component systems of a building."); 
generate the one or more building facilities’ life cycle, maintenance, and metrics audit reports using the collected operation data (see para [0055], " BIM data 215 is used in each of the design, simulation, commission, construction, 2-D display, 3-D display, rendering, management, verification and optimization. As one example, building information management 216 utilizes BIM data 215. In such an example, the BIM 216 may be used to perform one or more functions, such as ensuring that the design satisfies specifications 202 with a given set of structural elements 204, components 208, and geographic factors 212. Other functions include resolving conflicts between structural elements 204, components 208, and geographic factors 212"); 
one or more communication modules, each electrically connected to one of the processors, for communicating with a control center; wherein the control center comprising one or more networked user interfaces, for accessing and retrieving data from the processors (see para [0049]-[0053] and Figs 2-3, where the Building Information Management (216) is a control center).
Reghetti, however, does not specifically disclose computing a present carbon dioxide emission of the building.  In analogous art, Scaramellino discloses the following limitations:
compute a present carbon dioxide emission of the building (see para [0148], "The starting point for the Personal Energy Advisor is the initial footprint categories determined in connection with the Energy Mapping Software described above. Accordingly, in FIG. 3, the Initial Home Footprint 128, the Initial Travel Footprint 130, the Initial Work Footprint 132, and the Initial Shopping Footprint 134 correspond to the Home Footprint 128, the Travel Footprint 130, the Work Footprint 132, and the Shopping Footprint 134 of FIG. 2. Further, at least initially, the initial greenhouse gas emissions and energy use estimate 136 of FIG. 2 will correspond to the current user footprint 136 of FIG. 3. Sub-category reductions may be based on user-selected actions or purchases in connection with the initial Home, Travel, Work and Shopping Footprint values to provide a Current Home Footprint 140, a Current Work Footprint 142, a Current Travel Footprint 144, and a Current Shopping Footprint 146. The Current User Footprint 136 may then be updated by subtracting the sub-category reductions from the initial (or previously determined) Current User Footprint 136 in order to determine the impact of a selected or proposed user action or purchase on the overall greenhouse gas emissions and energy usage of the end-user. Such actions or purchases may be input via user interface 12 of FIG. 1."); and 
predict a future carbon dioxide emission of the building (see para [0063]-[0067], showing estimating carbon dioxide footprint); 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti with Scaramellino because accurate carbon dioxide emissions would enable more effective actions to be made based on the impact of such estimates (see Scaramellino, para [0002]-[0006][).     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for greenhouse gas footprint monitoring as taught by Scaramellino in the cradle to grave design and management system of Reghetti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 6 and 13:
Further, Reghetti discloses the following limitations:
one or more electrical transformers, each installed in an electrical power circuit of one of the building facilities for measuring electrical and/or voltage of the building facility’s electricity consumption (see para [0029]-[0031], "Sensors, monitors, cameras and the like may be used to monitor one or more loads as noted above, which can include temperature, humidity, airflow, lighting, electrical consumption, liquid flow, number of people and the like. Sensors may be included in a library of commercially available components." Each sensor in a design may be associated with design and performance attributes. The attributes may define the energy consumption, ratings, sensor type, quality, performance, weight, material, cost, mass, emissions, life spans, heat emissions or any other attribute. One or more attributes may be included in BIM and/or BIM data. In an embodiment, adding one or more of a mechanical, structural, electrical, or smart component may be associated with specifications for including those components in the facility. For example, any mechanical component may also be associated with wiring, communications, vents, connections, cables or any other component. As such, adding a component to a design may create conflicts or otherwise affect the projection of other mechanical, electrical, structural, or smart components in a design. The program may alert a user to these conflicts and/or suggest solutions.")
Reghetti does not specifically disclose one or more electricity storage stations for storing electrical energy regenerated in one of the building facilities.  In analogous art, Scaramellino discloses the following limitations:
one or more electricity storage stations for storing electrical energy regenerated in one of the building facilities (see para [0258], showing users can install solar panels on their building).
wherein the fire alarm system operation further comprises operating one or more of water pumps, drainage pumps and sewage pumps, fire pumps under the lift shafts (see para [0019], "operation information may comprise water consumption, gas consumption, alarm systems, waste management, sewage, pumps, elevators, wiring, electronics, computing, building information management (BIM), communications, telephones, internet, wireless signals, speakers, gates, locks, access cards, power specifications, backup power specifications, sprinklers, heating, cooling, lighting, airflow, alarms, building codes, component types, sensors, shutters, and/or any other type of specification.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for greenhouse gas footprint monitoring as taught by Scaramellino in the cradle to grave design and management system of Reghetti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14:
Further, Reghetti discloses the following limitations:
wherein the BIM provides a representation of physical and functional characteristics of the building to facilitate decision making on performance and operational improvements (see para [0053]-[0055], "In one embodiment, building information management (BIM) 216 can comprise BIM data. BIM data can be data that is entered and stored with a smart objects' attributes. For example, structural element attributes 204 may comprise BIM data. Component attributes 210 may comprise BIM data 215, and geographic factors attributes 214 may comprise BIM data 215. Further, each attributed noted above with respect to structural elements, components, and/or geographic factors may be included in BIM data 215. As such, BIM data 215 may comprise one or more of materials, cost, manufacturer, dimensions, age wear, density, source, utility, operational factors, hook ups, connectors, controls, specifications, seasons, weather, wind, sunlight, geography, regulations, range of motion, torque, pressure, weight, safety, energy usage, temperature, flow, cost of energy, fittings, time, etc. for every object in a design. In one embodiment, BIM data 215 may be associated with an object. The BIM data may be selected and displayed to a user. As one example, activating a particular functionality of a CAD program may highlight or display one or more types of BIM data. As another example, BIM data can be stored, selected, modified, or used in any manner. In an embodiment, BIM data 215 is used in each of the design, simulation, commission, construction, 2-D display, 3-D display, rendering, management, verification and optimization. As one example, building information management 216 utilizes BIM data 215. In such an example, the BIM 216 may be used to perform one or more functions, such as ensuring that the design satisfies specifications 202 with a given set of structural elements 204, components 208, and geographic factors 212. Other functions include resolving conflicts between structural elements 204, components 208, and geographic factors 212, such as conflicts in space, energy consumption, fittings, communications, range of motion, operating temperature, replacement, etc.")

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti and Scaramellino, as applied above, and further in view of Allwardt et al. (US 20100133046 A1) (hereinafter Allwardt)

	Claims 2-3:
Reghetti and Scaramellino do not specifically disclose wherein the sensing modules comprise one or more load sensors, each installed on a suspension means in at least one of the buildings’ lifts for collecting lift operation data comprising cable tension profile and loading of the buildings’ lift.  In analogous art, Allwardt discloses the following limitations:
wherein the sensing modules comprise one or more load sensors, each installed on a suspension means in at least one of the buildings’ lifts for collecting lift operation data comprising cable tension profile and loading of the buildings’ lift ( see para [0648], "The load sensor 17v is linked to the load measuring computer 19v, usually by a cable. In the example, the load measuring computer 19v is arranged at the car 3v. In many cases, it is possible to arrange the load measuring computer 19v together with the load sensor 17v on the axis 11v, or even integrate it into the load sensor." And see para [0710]-[0711], showing monitoring the slackness)
wherein the sensing modules comprise one or more noise sensors, each installed on a suspension means in at least one of the buildings’ lifts for collecting noise data for determination of the load distribution evenness of the cables in the suspension means (see para [0367], "The elevator car 10R may also comprise four motors, in which case an own motor can be assigned to each traction sheave or to each end of the suspension element strands, respectively. It is of advantage for a desired even traction to assign an own traction sheave to each end of the suspension element strands, so as to be able to transfer the driving forces in a particularly even way to the suspension element strands TAR, TBR." and see para [0405], "FIGS. 1CX and 6X show how the force transfer by means of the suspension element strands TAX and TBX occurs for each of the elevator cars K1X and K2X in an at least approximately central-symmetric way, so that a tendency of the elevator cars to tilt around a horizontal tilting axis lying in the central plane E1X is counteracted. This type of suspension is also called `balanced suspension` here. It ensures that, even with an asymmetric loading of the elevator cars K1X or K2X, a tilting of the latter is prevented or that the extent of tilting is kept within reasonable limits. and see para [1233]-[1235], especially "In another preferred embodiment of the present invention, the ultrasound sender and the ultrasound receiver each comprise at least one piezoelectric crystal coupling directly or indirectly to at least one surface of the suspension element. The activation of the ultrasound sender is done by applying a voltage changing over time, which deforms the piezoelectric crystal. In that way, the piezoelectric crystal modulates ultrasonic waves onto the suspension element, which are transmitted as mechanical waves on the surface or in the interior of the latter. The use of a piezoelectric transducer allows a simple, precise coupling-in of even more complex ultrasonic wave patterns. Accordingly, the ultrasound receiver comprises a piezoelectric crystal, too, which couples to at least one surface of the suspension element, directly or indirectly. Ultrasonic waves in the suspension element hence cause a mechanical deformation of the piezoelectric crystal, which reacts by means of a voltage that can be tapped. The voltage change can be fed to an evaluation device, which thus records the ultrasonic waves. The piezoelectric crystals allow a simple and precise recording of ultrasonic waves here. Besides, the use of an ultrasound sender or receiver on the basis of a piezoelectric transducer allows a simple and reliable check of the suspension element, in particular without interference by magnetic fields as they might, for instance, be caused by a hoisting machine or a control of the elevator system. Nor is there an interference by static charges or the like. Ultrasound sender and receiver also allow the check of suspension element components in which there is only a low magnetic flow.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti and Scaramellino with Allwardt because including elevator data can improve the operating of the elevator system of a building (see Allwardt, para [0002]-[0006]).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the elevator system as taught by Allwardt in the Reghetti and Scaramellino combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti and Scaramellino, as applied above, and further in view of Miyajima et al. (US 20180111793 A1) (hereinafter Miyajima) in view of Kotliar (US 20030074917 A1).

	Claim 4:
Reghetti and Scaramellino do not specifically disclose one or more cameras, for capturing the lift movements and passenger flow for simulating the lift cars’ flights.  In analogous art, Miyajima discloses the following limitations:
one or more cameras, for capturing the lift movements and passenger flow for simulating the lift cars’ flights ( see para [0032], " FIG. 2 illustrates a method of tracking each passenger using the traffic analyzer 1 in accordance with the present invention. For example, as shown in FIG. 2 (A), there are two passengers 11, 12 in the elevator car 6. When the elevator car 6 is stopped at the 3rd floor and the video camera 4 recognizes that a new passenger 13 gets on the elevator car 6 at the 3rd floor, the traffic analyzer unit 2 identifies the passenger 13 and stores the information in the data storage unit 3 about what time the passenger 13 gets on the elevator car 6 at the 3rd floor. During moving up of the elevator car 6 (FIG. 2 (B)), the traffic analyzer unit 2 tracks each of three passengers 11, 12, 13 independently. When the elevator car 6 stops at the 20th floor (FIG. 2 (C)) and the traffic analyzer unit 2 recognizes that the passenger 13 gets off the elevator car at the 20th floor, the traffic analyzer unit 2 stores the information in the data storage unit 3 about what time the passenger 13 gets off the elevator car 6 at the 20th floor." and see para [0041], "Again referring to FIG. 3, based on the traffic data of the passengers regarding when and what floor each passenger gets on and off the elevator car, a simulation can be carried out (Step 4). This simulation may be carried out using simulation software for simulating a traffic flow of passengers in a building for a survey period. It may also be carried out by extracting only the necessary information from the accumulated data for analysis and then inputting the selected data to simulation software.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti and Scaramellino with Miyajima because including passenger flow and the lift movements would enable more effective simulation of the building and thus improve the efficiency of the elevators (see Miyajima, para [0002]-[0006]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the building traffic analyzer as taught by Miyajima in the Reghetti and Scaramellino combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti and Scaramellino, as applied above, and further in view of Siikonen et al. (US 20080196978 A1) (hereinafter Siikonen).

	Claim 5:
Reghetti and Scaramellino do not specifically disclose wherein the sensing modules comprise: one or more fire or smoke detectors, each installed in one of one or more building lift shafts, for detecting presence of fire and transmitting a fire detection signal to the load control unit when the presence of fire is detected.  In analogous art, Siikonen discloses the following limitations:
wherein the sensing modules comprise: one or more fire or smoke detectors, each installed in one of one or more building lift shafts, for detecting presence of fire and transmitting a fire detection signal to the load control unit when the presence of fire is detected; a fire alarm system (see para [0030], "The information provided by the smoke sensors and temperature sensors can be utilized in the monitoring center and emergency mode can be activated when these sensors issue an alarm automatically or manually by the personnel of the monitoring center. The sensors also provide floor-specific information about the location of the emergency and this can be utilized in deciding about the evacuation mode. With the sensors the temperature and the amount of smoke/gas in the lobby premises and in the elevator car as well as in the elevator shaft can be measured. A threshold value can be set for these quantities both according to human endurance capability as well as according to the operating capability of the elevator appliance itself. If one of the threshold values is exceeded, a traveling evacuation elevator is directed to the nearest safe escape floor. A smoke detector and a temperature sensor can also be positioned in the machine room of the elevator (if there is one in the system), in which case the operating status of the machines can be monitored. The temperature sensors can also be close to the doors of the elevator landings, so that the prevailing temperature near the elevator shaft on each floor can be monitored. Also the temperature of the door machinery of the elevator car and the pushbutton box of the elevator car can be monitored with a sensor. Based on the information received from the sensors the control system can deduce whether the elevator can go and open its doors at the floor it is called to or at the escape floor. Additionally the elevator shaft and the condition and operational status of the hoisting machine of the car can be monitored and also forecast, and if the risk of serious damage of the elevator grows very large, this kind of dangerous elevator can be excluded from an evacuation task or set to so-called fireman's drive mode." and see para [0042], showing a permitted load of 80% during emergency is utilized);
wherein the fire alarm system operation comprises moving the lift cars to a safety floor when the fire detection signal is received (see para [0030], showing directing to escaping floor);

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti and Scaramellino with Siikonen because integrating a fire system improves the safety of a building (see Siikonen, para[0002]-[0009]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the elevator system as taught by Siikonen in the Reghetti and Scaramellino combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Reghetti, Scaramellino and Siikonen do not specifically disclose wherein the fire alarm system comprises: one or more ventilation ports located above the lift shafts, wherein the ventilation ports are caused to be opened when there is the presence of fire is detected.   In analogous art, Kotliar discloses the following limitations:
wherein the fire alarm system comprises: one or more ventilation ports located above the lift shafts, wherein the ventilation ports are caused to be opened when there is the presence of fire is detected (see para [0060], "When a fire starts in apartment 34, the fire/smoke detector 44 sends a signal to the computerized control station 61 and locking device 43 that opens the emergency ventilation cover 41 (or both 43 and 36, if an emergency ventilation duct 35 is installed as shown on FIGS. 3 and 5). At the same moment both doors 32 and 33 depressurize and open gradually, allowing hypoxic fire-suppressive atmosphere into the floor. Alternatively, when duct 35 is installed, doors 32 and 33 stay pressurized and hypoxic composition is released directly into unit 34. A video camera 62 helps to monitor the situation and exit of residents from the floor. Even if, for some reason, the station 61 becomes inoperable, the floor residents will be able to open both doors 32 and 33 manually using an emergency feature." and see para [0055], [0061]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti, Scaramellino and Siikonen with Kotliar because opening the ventilation ports can help minimize damage and hazards from the fires in the building (see Kotliar, para [0008]-[0012])           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the fire escape and suppression system for multilevel buildings as taught by Kotliar in the Reghetti, Scaramellino and Siikonen combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti and Scaramellino, as applied above, and further in view of Conklin et al. (US 2014/0330538 A1) (hereianfter Conklin)


	Claim 7:
Reghetti and Scaramellino do not specifically disclose one or more photovoltaic solar electricity generation units; wherein the photovoltaic solar electricity generation units comprise one or more building windows and building glass wall coated with transparent photovoltaic material and electrically connected to the electricity storage station.  In analogous art, Conklin discloses the following limitations:
one or more photovoltaic solar electricity generation units; wherein the photovoltaic solar electricity generation units comprise one or more building windows and building glass wall coated with transparent photovoltaic material and electrically connected to the electricity storage station (see para [0011], " One of the most attractive forms of building-integrated photovoltaic devices is a semitransparent PV device integrated into a building window. A number of solar technologies have been explored for these applications, including but not limited to: conventional crystalline silicon and inorganic thin-film technologies (e.g. cadmium telluride, or copper-indium-gallium-selenide [CIGS]), which are made semitransparent via laser ablation of portions of the active area; and amorphous silicon and organic photovoltaic (OPV) technologies, which are made semitransparent via utilization of dual transparent contacts and low-bandgap absorber materials. While all of these technologies could be used to provide BIPV device-based sensor data for intelligent building energy management systems, OPV-based BIPV presents a number of attractive features for both power and sensor data applications." and see para [0016], "More particularly, the present invention can provide a conventional roof-top PV array, made of any of a number of PV technologies, including but not limited to: crystalline silicon, thin-film inorganic technologies such as cadmium telluride, CIGS, or amorphous silicon, or OPV, wherein the PV array is tied into the intelligent building energy management system in such a way that in addition to providing power to the building, either to an energy storage system, a local microgrid, or the larger grid infrastructure, the output parameters of the array, either as a whole or from the individual modules or cells, is used as sensor data to provide information on the current building conditions, including but not limited to light intensity and ambient temperature.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti and Scaramellino with Conklin because integrating photovoltaic solar electricity generation can improve the energy efficiency of a building (see Conklin, para [0003]-[0004]).           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for utilizing a photovoltaic device as a sensor for an intelligent building energy management system as taught by Conklin in the Reghetti and Scaramellino combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reghetti and Scaramellino, as applied above, and further in view of Conklin  in view of Laugharn et al. (US 2012/0103098 A1) (hereianfter Laugharn)

Claim 8:
Reghetti and Scaramellino do not specifically disclose one or more solar thermal-energy exchange units.  In analogous art, Conklin  discloses the following limitations:
one or more solar thermal-energy exchange units (see para [0019], "Another exemplary embodiment of the invention comprises an OPV-based BIPV device, such as a semitransparent window unit, and particularly a SolarWindow.TM., wherein the BIPV device is tied into the intelligent building energy management system in such a way that in addition to providing power to the building, either to an energy storage system, a local microgrid, or the larger grid infrastructure, the output parameters of the device are used as sensor data to provide information on the current building conditions, including but not limited to light intensity and ambient temperature. The output parameters can be calibrated into useful sensor information through comparison with a calibration map as described previously. As described above, such building sensor information is very beneficial for semitransparent window BIPV applications, such as SolarWindow.TM., as windows are a major source of building energy loss, and thus are a key component of any smart-building energy management system. The sensor data from such BIPV window units can be used to provide information on how to operate building HVAC or whether or not to actuate such energy-saving components such as electrochromic window or dynamic window shade elements. In the case of OPV-based BIPV devices, and particularly SolarWindow.TM., the combined power generation and sensor data window units have additional benefits due to their attractive aesthetics, namely their high VLT and tunable color. In contrast, conventional sensors would be highly visible, non-transparent elements when placed on a window, and BIPV units based on other PV technologies sensors have much poorer aesthetics, in that they generally have low VLT and fixed, undesirable visual colors/appearances.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for utilizing a photovoltaic device as a sensor for an intelligent building energy management system as taught by Conklin in the Reghetti and Scaramellino combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Reghetti, Scaramellino and Conklin do not specifically disclose wherein the solar thermal-energy exchange units comprising one or more building windows coated with transparent thermal absorbing material and connected to a thermal-electricity conversion layer.  In analogous art, Laugharn discloses the following limitations:
wherein the solar thermal-energy exchange units comprising one or more building windows coated with transparent thermal absorbing material and connected to a thermal-electricity conversion layer; wherein the thermal-electricity conversion layer is a piezoelectric coating on the coated building window electrically connected to the electricity storage station (see para [0012], "window may be generally transparent to acoustic energy having a frequency of about 100 kHz to 100 MHz. In this way, the window may minimally impede the acoustic energy traveling into the internal volume. In some arrangements, the window may help direct the acoustic energy, e.g., the window may have a convex face or other arrangement that has a focusing or lens affect on the acoustic energy. An acoustic energy source, such as one or more piezoelectric transducers, may be spaced from the window and be arranged to emit acoustic energy having a frequency of about 100 kHz to 100 MHz so as to create a focal zone of acoustic energy in the internal volume. " and see para [0033]-[0034], especially " One or more walls of the chamber 10 may serve as, or otherwise be associated with, a thermal transfer mechanism, or heat exchanger, to dissipate any heat generated in the internal volume 12 and/or to receive heat from outside of the chamber 10 that is transferred into the internal volume 12. As can be seen in FIG. 1, the chamber 10 may include a heat exchanger 15 in the form of a plurality of radial fins. Of course, the heat exchanger 15 could be formed in other ways, such as including a Peltier device that uses electrical power to transfer heat from one location to another, an electric resistance heater, heat conducting rods, tubes or other structures, phase-changing materials used to transfer heat from one location to another, and so on. The heat exchanger 15 may be arranged to operate with any suitable thermal coupling medium, such as air or other gas, water or other liquid, or a solid material. For example, as shown in FIG. 2, the chamber 10 may be completely or partially submerged in a liquid that serves to transmit heat with respect to the heat exchanger 15.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Reghetti, Scaramellino and Conklin with Laugharn because utilizing such piezoelectric coating enables the building to utilizing acoustic energy to improve the building energy system (see [0002]-[0004]).             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for acoustically treating material as taught by Laugharn in the Reghetti, Scaramellino and Conklin combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Allowable Subject Matter

Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KR 101759824 B1
"8 Tips to Reduce Your Building Carbon Footprint" (2014)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624